Case 5:17-cv-00072-BLF Document 628-5 Filed 05/15/20 Page 1 of 7




                 EXHIBIT 4
               Case 5:17-cv-00072-BLF Document 628-5 Filed 05/15/20 Page 2 of 7
                                                                                     1


01:34PM    1
                                   UNITED STATES DISTRICT COURT
           2                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                         SAN JOSE DIVISION
           3

           4      FINJAN, INC.,

           5                 PLAINTIFF,                CASE NO.     CV-17-0072-BLF

           6           VS.                             SAN JOSE, CALIFORNIA

           7      CISCO SYSTEMS, INC.,                 APRIL 30, 2020

           8                 DEFENDANT.                PAGES 1 - 124

           9

          10                    TRANSCRIPT OF TELEPHONIC PROCEEDINGS
                              BEFORE THE HONORABLE BETH LABSON FREEMAN
          11                        UNITED STATES DISTRICT JUDGE

          12     A-P-P-E-A-R-A-N-C-E-S (TELEPHONICALLY)

          13      FOR THE PLAINTIFF:      FISH & RICHARDSON P.C.
                                          BY: JUANITA R. BROOKS
          14                                   MEGAN A. CHACON
                                               ROGER A. DENNING
          15                                   KELLY N. WILLIAMS
                                          12390 EL CAMINO REAL
          16                              SAN DIEGO, CALIFORNIA 92130-2081

          17                              BY: AAMIR A. KAZI
                                          1180 PEACHTREE ST
          18                              21ST FLOOR
                                          ATLANTA, GEORGIA 30309
          19

          20           (APPEARANCES CONTINUED ON THE NEXT PAGE.)

          21

          22      OFFICIAL COURT REPORTER:      IRENE L. RODRIGUEZ, CSR, RMR, CRR
                                                CERTIFICATE NUMBER 8074
          23

          24          PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY,
                 TRANSCRIPT PRODUCED WITH COMPUTER.
          25



                                    UNITED STATES COURT REPORTERS
     Case 5:17-cv-00072-BLF Document 628-5 Filed 05/15/20 Page 3 of 7
                                                                        2


 1     A P P E A R A N C E S: (CONT'D)

 2     FOR THE DEFENDANT:              DUANE MORRIS LLP
                                       BY: LOUIS N. JAMESON
 3                                          ALICE E. SNEDEKER
                                            DAVID C. DOTSON
 4                                          ROBIN L. MCGRATH
                                       1075 PEACHTREE STREET, N.E.
 5                                     SUITE 2000
                                       ATLANTA, GEORGIA 30309-3448
 6
                                       BY: MATTHEW C. GAUDET
 7                                     DUANE MORRIS - ATLANTA
                                       1180 WEST PEACHTREE ST
 8                                     SUITE 700
                                       ATLANTA, GEORGIA 30309-3448
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                          UNITED STATES COURT REPORTERS
               Case 5:17-cv-00072-BLF Document 628-5 Filed 05/15/20 Page 4 of 7
                                                                                         20


02:00PM    1     OUT.

02:00PM    2            THE OTHER THING THAT YOU HAVE DONE IS THAT YOU HAVE GIVEN

02:00PM    3     EACH OTHER A CHART OF YOUR EXHIBITS AND THEN THE OBJECTIONS TO

02:00PM    4     THEM.    I DON'T GO THROUGH IT AND JUST RULE ON THEM BECAUSE MOST

02:00PM    5     OF THOSE EXHIBITS WILL NEVER BE ADMITTED.        SO I JUST WANT YOU

02:00PM    6     TO KNOW THAT YOU WON'T GET A RULING BASED ON THAT CHART.

02:00PM    7     THAT'S A CHART FOR YOU, NOT FOR ME, AND IF YOU HAVE OBJECTIONS

02:01PM    8     TO THE EXHIBITS, SOME YOU'LL OBJECT WHEN THE EXHIBIT IS

02:01PM    9     OFFERED, OTHERS YOU MAY BRING ON THE MORNING AT 8:30, BUT I

02:01PM   10     WANT YOU TO KNOW THAT I DON'T TAKE THAT AS A DOCUMENT THAT I

02:01PM   11     HAVE TO CHECK OFF "SUSTAINED" AND "OVERRULED" ON THE

02:01PM   12     OBJECTIONS.

02:01PM   13            OKAY.

02:01PM   14                    MR. GAUDET:   YOUR HONOR, THIS IS MATT GAUDET.     COULD

02:01PM   15     I ASK JUST A COUPLE OF FOLLOW-UP QUESTIONS ON THOSE?

02:01PM   16                    THE COURT:    YES, SURE.

02:01PM   17                    MR. GAUDET:   WITH RESPECT TO THE THREE-PAGE

02:01PM   18     SUBMISSIONS THAT WOULD BE IN BY 5:00 P.M., WOULD THE IDEA BE

02:01PM   19     THAT BOTH SIDES, WHATEVER THE COMPETING VIEWS ARE, BOTH SIDES

02:01PM   20     WOULD PUT IN THEIR THREE PAGES OR IS IT A COMMON --

02:01PM   21                    THE COURT:    THAT'S A REALLY GOOD QUESTION.    I'VE

02:01PM   22     ACTUALLY NEVER HAD ANYTHING IN WRITING FROM THE OPPOSING SIDE.

02:01PM   23     IT'S USUALLY THE -- BECAUSE THERE'S NO TIME TO DO IT REALLY.

02:01PM   24            AS I SAY, I DON'T REQUIRE ANYTHING IN WRITING.         YOU CAN

02:01PM   25     COME IN AND DO IT ORALLY.        ONE OF THE PROBLEMS THAT I FOUND IS



                                       UNITED STATES COURT REPORTERS
               Case 5:17-cv-00072-BLF Document 628-5 Filed 05/15/20 Page 5 of 7
                                                                                       64


03:09PM    1     TOGETHER, AND I'M HAMPERED BY NOT HAVING IT.        SO I'M GOING TO

03:09PM    2     WAIT ON THAT.

03:09PM    3          SO THE REMAINDER OF THIS MOTION WILL BE WITHDRAWN.

03:09PM    4          IT LOOKED LIKE THE '154 WAS MOOT ANYWAY BASED ON MY

03:09PM    5     SUMMARY JUDGMENT RULING.     AND THEN ON THE '633 AND THE '780,

03:10PM    6     WE'LL SEE WHAT HAPPENS LATER, BUT I'M NOT GOING TO RULE ON

03:10PM    7     THOSE.

03:10PM    8          OKAY.    THAT THEN COMPLETES THE PLAINTIFF'S MOTIONS.

03:10PM    9          LET'S TAKE A TEN MINUTE BREAK AND COME BACK AT 3:20, AND

03:10PM   10     THEN WE'LL FINISH UP WITH THE CISCO ONES, OKAY?

03:10PM   11                  MR. JAMESON:   THANK YOU, YOUR HONOR.

03:10PM   12          (RECESS FROM 3:10 P.M. UNTIL 3:19 P.M.)

03:19PM   13                  THE COURT:   I THINK WE HAVE EVERYONE, AND WE CAN GET

03:19PM   14     STARTED AGAIN.    SO WE'LL TURN TO CISCO'S MOTIONS.     I THINK

03:20PM   15     ACTUALLY THE HARDER ONES ARE OUT OF OUR WAY.        AT LEAST THAT'S

03:20PM   16     THE WAY IT SEEMED TO ME.

03:20PM   17          OKAY.    SO CISCO'S IN LIMINE MOTION NUMBER 1 IS TO EXCLUDE

03:20PM   18     PHIL HARTSTEIN'S TESTIMONY REGARDING FINJAN'S CORPORATE HISTORY

03:20PM   19     AS HEARSAY.

03:20PM   20          LET ME JUST CUT THROUGH THIS A LITTLE BIT.       I APPRECIATE

03:20PM   21     THAT MR. HARTSTEIN MIGHT VEER INTO INADMISSIBLE TESTIMONY BASED

03:20PM   22     ON HEARSAY, BUT, FRANKLY, I DON'T KNOW HOW TO GIVE ANY

03:20PM   23     LIMITATION ON HIS TESTIMONY UNTIL I HEAR IT.

03:20PM   24          IT WILL DEPEND ON HOW THE QUESTION IS ASKED, IT WILL

03:20PM   25     DEPEND ON THE BASIS FOR HIS ANSWER.



                                     UNITED STATES COURT REPORTERS
               Case 5:17-cv-00072-BLF Document 628-5 Filed 05/15/20 Page 6 of 7
                                                                                     65


03:20PM    1          WHAT HE KNOWS FROM 2013 TO THE PRESENT IS -- BUILDS ON THE

03:20PM    2     SHOULDERS OF EVERYTHING THAT CAME BEFORE HIM AND ISSUES LIKE

03:21PM    3     THE STRENGTH OF THE PATENT ARE THINGS THAT HE'S BEEN LIVING

03:21PM    4     WITH FOR YEARS, MATTERS THAT HE KNOWS FROM TALKING TO FORMER

03:21PM    5     CEO'S NOT SO MUCH.    THAT WOULD PROBABLY BE TRADITIONAL HEARSAY.

03:21PM    6          SO I DON'T KNOW THAT THERE'S MUCH MORE THAT WE CAN DISCUSS

03:21PM    7     HERE OTHER THAN I NEED TO DEFER RULING ON THIS.

03:21PM    8          SO, MR. GAUDET, WHO ON YOUR TEAM WAS TAKING THE LEAD ON

03:21PM    9     THIS ONE?

03:21PM   10                  MR. GAUDET:   YOUR HONOR, MS. MCGRATH WAS TAKING THE

03:21PM   11     LEAD, BUT I THINK IN THE INTEREST OF TIME WE CAN SAY THAT WE

03:21PM   12     UNDERSTAND YOUR RULING AND THAT MAKES SENSE.

03:21PM   13                  THE COURT:    OKAY.   AND HAVING SEEN MR. HARTSTEIN

03:21PM   14     TESTIFY A FEW TIMES, I CAN UNDERSTAND WHY YOU WOULD ONLY WANT

03:21PM   15     HIM TO TESTIFY FOR A SHORT TIME, HE'S A VERY NICE MAN.

03:21PM   16                  MR. GAUDET:   I HAD THE SAME EXPERIENCE SITTING WITH

03:21PM   17     HIM FOR A DAY AT HIS DEPOSITION.       HE IS CHARMING, THERE'S NO

03:21PM   18     DOUBT ABOUT IT.

03:21PM   19                  THE COURT:    AND EVERY COMPANY NEEDS TO TELL ITS

03:21PM   20     ORIGINATION STORY IN SOME WAY.       YOU MAY THINK IT'S AN

03:21PM   21     ORIGINATION MYTH, BUT WE WILL STICK TO THE STORY.

03:22PM   22          I'VE HEARD A LOT OF GOOD ONES OVER THE YEARS, AND IT CAN

03:22PM   23     BE THE JURY'S FAVORITE PART OF THE TRIAL, MAINLY BECAUSE THEY

03:22PM   24     CAN UNDERSTAND THAT.

03:22PM   25          OKAY.    SO LET'S GO ON TO NUMBER 2, AND THIS IS CISCO'S



                                     UNITED STATES COURT REPORTERS
     Case 5:17-cv-00072-BLF Document 628-5 Filed 05/15/20 Page 7 of 7


 1

 2

 3                          CERTIFICATE OF REPORTER

 4

 5

 6

 7           I, THE UNDERSIGNED OFFICIAL COURT REPORTER OF THE UNITED

 8     STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA,

 9     280 SOUTH FIRST STREET, SAN JOSE, CALIFORNIA, DO HEREBY

10     CERTIFY:

11           THAT THE FOREGOING TRANSCRIPT, CERTIFICATE INCLUSIVE, IS

12     A CORRECT TRANSCRIPT FROM THE RECORD OF PROCEEDINGS IN THE

13     ABOVE-ENTITLED MATTER.

14

15
                                ______________________________
16                              IRENE RODRIGUEZ, CSR, RMR, CRR
                                CERTIFICATE NUMBER 8074
17

18
                                DATED:   MAY 5, 2020
19

20

21

22

23

24

25



                          UNITED STATES COURT REPORTERS
